Citation Nr: 0429886	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  96-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.



REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney



ATTORNEY FOR THE BOARD

C. Fetty, Counsel





INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This appeal arose from an October 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for residuals of exposure to asbestos.  

In June 1998, the Board of Veterans' Appeals (Board) remanded 
this issue for additional development.  In a June 2000 
decision, the Board determined that the claim was not well 
grounded and denied it.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as the Court).

In an unopposed motion, the Secretary moved to vacate the 
Board decision and remand the case pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  In an order dated May 
2, 2001 (revised by order dated December 6, 2001), the Court 
granted the motion, vacated the Board's decision, and 
remanded it for further adjudication consistent with 
Holliday v Principi, 14 Vet. App. 280 (2001).  

In August 2002, the Board undertook additional development of 
the claim.  Subsequently, the regulation authorizing the 
Board to develop evidence or to cure a procedural defect was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
remanded this case in September 2003 and April 2004.  


FINDING OF FACT

The veteran does not currently have asbestosis or any other 
lung disease which is related to service.  



CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1137 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

In this case, the veteran was provided with copies of the 
pertinent rating decisions, a statement of the case, 
supplemental statements of the case, and VCAA notice letters 
dated in November 2002, June 2003, and June 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  VA examinations and 
opinions have been obtained.  

The Board notes that the VCAA letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to the case and ample opportunity to submit and/or 
identify such evidence.  Therefore, under the circumstances, 
the Board finds that any error in the implementation of the 
VCAA is deemed to be harmless error.  

VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records (SMRs) reveal that in 
May 1954, he was treated for pneumonia, which cleared within 
five days.  His separation examination report notes normal 
lungs and a negative chest x-ray.  His personnel records 
confirmed that he served as a Marine Corps battle tank 
crewmember.  There is no record of any other military 
service. 

In a March 1985 a private physician noted that a September 
1984 chest X-ray showed bilateral pleural thickening 
consistent with early changes of asbestosis and that 
pulmonary function tests results were consistent with slight 
restrictive changes.  The impression was early pulmonary 
asbestosis, secondary to workplace exposure.  The physician 
opined, "It's my medical opinion, within a reasonable degree 
of medical probability, that this patient has pulmonary 
asbestosis as based on his long exposure to asbestos dust in 
the workplace, changes noted on his X-rays, and pulmonary 
function studies indicating slight restrictive disease."

During a November 1994 VA compensation examination of the 
lungs, the veteran indicated that he had been exposed to 
asbestos in service, as well as after discharge where he had 
worked for many years as an electrician in shipyards in 
Pascagoula and in Mobile.  The examiner noted that the 
veteran had received compensation for COPD pursuant to a 1984 
diagnosis of COPD related to asbestosis, with further claims 
pending.  The examiner noted that the veteran's chest was 
mildly restricted in expansion.  There was no rale, rhonchus, 
or wheezing, although the veteran reported chronic cough, 
dyspnea, and orthopnea (difficulty breathing except in an 
upright position), both of which were gradually progressing.  
There was mild hyperresonance to percussion and a pulmonary 
function test showed mild restrictive disease.  

The November 1994 VA compensation and pension examination 
report also states, "See chest x-ray report."  Following 
that entry, the diagnosis was COPD (asbestosis) with mild 
restrictive disease on pulmonary tests and gradually 
improving.  The claims folder makes no further mention of a 
1994 chest X-ray report. 

In his January 1996 substantive appeal, the veteran reported 
that he was exposed to asbestos in the Naval barracks at 
Pensacola Naval Station.  He also reported that as a tank 
loader he handled 90 mm guns and was exposed to asbestos.

During the January 1999 VA respiratory disease compensation 
examination, the veteran reported that he suspected exposure 
to asbestos in the ceilings of his sleeping quarters while in 
the Marine Corps.  He also reported asbestos exposure over 
his 40-year career as an electrician working in shipyards.  
He indicated that he had been told in the 1980's that he had 
asbestosis.  

The VA physician noted that the veteran had a cough with 
occasional yellow sputum and that there was no history of 
hemoptysis or anorexia.  Walking two blocks or going up two 
flights of stairs would cause shortness of breath.  His chest 
was symmetrical and moved well with respiration.  He had 
clear breath sounds without rales, rhonchi or wheezing, but 
pulmonary function testing showed mild restrictive disease.  
Chest x-rays showed left ventricular prominence; otherwise, 
negative.  A CT (computerized tomography) scan revealed 
normal lungs without evidence of interstitial disease, 
consolidation, or signs of asbestosis.  The diagnosis was 
history of asbestos exposure, chest x-ray negative.

A December 2002, VA chest X-ray was normal except for mild 
cardiomegaly.  There was no evidence of pleural thickening. 

In April 2003, a VA physician reviewed the claims file and 
noted that the recent chest X-ray report contained sufficient 
information to render an accurate opinion on the matter.  The 
physician stated, "Specifically, a diagnosis of asbestosis 
cannot be made with normal radiographic studies of the lung.  
Therefore, in this particular case, the chest X-ray and CT 
scan of the chest are normal with no evidence of asbestosis 
and therefore significant asbestosis is ruled out."  The 
physician further noted that the CT scan was performed in 
January 1999.  

In July 2004, the veteran underwent VA pulmonary function 
testing, chest X-ray, and VA examination.  The physician 
noted that chest X-rays showed no evidence of interstitial 
lung disease, lung nodules, pleural plaques, or emphysema.  

The pulmonary function testing showed mild lung volume 
reduction.  The physician concluded that there was a history 
of asbestos exposure without evidence of lung disease.  The 
physician also concluded that there was no evidence of 
asbestosis or lung disease, no evidence of bronchitis or 
other airway disease, and mild restrictive abnormality on 
pulmonary function testing suggestive of suboptimal effort, 
cardiac disease, or deconditioning.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2002).

The Board notes that lay statements are considered to be 
competent evidence with regard to descriptions of symptoms of 
disease or disability or an injury.  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran does not possess any specialized 
training and it is not contended otherwise.  Thus, his 
opinion on the matter of the etiology and diagnosis of any 
respiratory disease has no probative value.  

In this case, there is evidence of exposure to asbestos, both 
during and since active service.  However, there is no 
evidence of any lung disorder shown in service.  The first 
post service evidence of a lung disorder was in the early 
1980s, many years after service.

The medical evidence of record dated from 1984 to 1994 
indicates that the veteran had asbestosis and chronic 
obstructive pulmonary disease with mild restrictive disease.

However, beginning in 1999 the veteran underwent several VA 
evaluations including chest x-rays, a CT scan, and pulmonary 
function tests.  The cumulative results showed the veteran 
did not have asbestoses or any other lung disease related to 
asbestos exposure.  When examined in July 2004, the examiner 
found no lung disease.  Although a mild restrictive 
abnormality was found on pulmonary function testing, the 
examiner suggested that this was due to suboptimal effort, 
cardiac disease, or conditioning.  

In view of the fact that the current medical evidence which 
covers a period of approximately five years shows no evidence 
of asbestosis or any other lung disease related to inservice 
exposure to asbestosis or otherwise directly to the veteran's 
period of active duty, the Board finds no basis which permits 
a grant of service connection.  Accordingly, service 
connection for residuals of exposure to asbestosis is not 
warranted.  

Because the preponderance of the competent evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claim 
for service connection for residuals of exposure to asbestos 
must therefore be denied.   


ORDER

Entitlement to service connection for residuals of exposure 
to asbestos is denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



